Citation Nr: 0947733	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-28 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as arthritis and back 
pain. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine claimed as arthritis and neck 
pain.

3.  Entitlement to service connection for bilateral leg pain 
with cramps and tingling.

4.  Entitlement to service connection for a bilateral hip 
injury with sacroiliac joint pathology.

5.  Entitlement to service connection for facial scars.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to service connection for tinnitus
9.  Entitlement to service connection for tendonitis and 
bursitis claimed as swollen painful joints. 

10.  Entitlement to service connection for scars of the of 
the right or left leg and hip.

11.  Entitlement to service connection for dental trauma to 
teeth number 8 and 9.  

12.  Entitlement to a to service connection for incontinence.  

13.  Entitlement to an initial rating higher than 10 percent 
for a right elbow contusion.

14.  Entitlement to a total disability rating for 
compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran had active service from June 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for residuals of 
a left elbow contusion, and assigned a disability rating of 
10 percent, the Veteran disagreed with the disability rating 
assigned.  The decision also denied entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
degenerative disc disease of the cervical spine claimed as 
arthritis and neck pain, bilateral leg pain with cramps and 
tingling, a bilateral hip injury with sacroiliac joint 
pathology, tendonitis and bursitis claimed as swollen painful 
joints, bilateral hearing loss and tinnitus.  The appeal also 
arises from a September 2004 rating decision that denied 
service connection for dental trauma to teeth number 8 and 9, 
and for scars of the of the face, right leg, and right hip.  
Finally, the Veteran is appealing a February 2008 rating 
decision that denied service connection for incontinence and 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

In February 2009, the Veteran testified at a travel board 
hearing before the undersigned Veteran's Law Judge.

At the February 2009 personal hearing, the Veteran submitted 
additional evidence and he waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

At the February 2009 personal hearing, the Veteran raised a 
claim of service connection for carpal tunnel of the right 
arm as secondary to the service-connected right elbow 
contusion.  That matter is referred to the RO for appropriate 
action.  

In a statement in writing in October 2006, in accordance with 
38 C.F.R. § 20.204(b), the Veteran indicated he was no longer 
appealing a claim for of service connection for hypertension.

With regard to the Veteran's claim of entitlement to a TDIU 
rating, the Board finds that claim is inextricably 
intertwined with the Veteran's pending claims of service 
connection.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
consideration of the TDIU claim is deferred, pending 
completion of the development ordered in this remand.

The issues of entitlement to service connection for tinnitus, 
tendonitis and bursitis claimed as swollen painful joints, 
scars of the of the right or left leg and hip, dental trauma 
to teeth number 8 and 9, and incontinence, are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the 
Veteran's current degenerative disc disease of the lumbar 
spine, claimed as arthritis and back pain, is related to 
service. 

2.  The evidence is at least in equipoise as to whether the 
Veteran's current degenerative disc disease of the cervical 
spine, claimed as arthritis and neck pain, is related to 
service. 

3.  The evidence is at least in equipoise as to whether the 
Veteran's bilateral leg pain with cramps and tingling is 
related to service or a service-connected disability.  
 
4.  The evidence is at least in equipoise as to whether the 
Veteran's bilateral hip injury with sacroiliac joint 
pathology is related to service. 

5.  The Veteran's facial scars are as likely as not to be due 
to a documented motor vehicle accident in service where the 
Veteran sustained lacerations to the face.

6.  The Veteran's pre-service right ear hearing loss 
increased in severity during service.

7.  The Veteran does not currently have left ear hearing loss 
as defined by the applicable regulation.

8.  The Veteran's right elbow contusion is manifested by pain 
and limited flexion to 125 degrees and full extension.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, claimed as 
arthritis and back pain, was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

2.  Degenerative disc disease of the cervical spine claimed 
as arthritis and neck pain, was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

3.  Bilateral leg pain with cramps and tingling was incurred 
in or aggravated by service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).  

4.  A bilateral hip injury with sacroiliac joint pathology 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Facial scars were incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2009).

6.  Right ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).
7.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  

8.  The criteria for an initial rating higher than 10 percent 
for right elbow contusion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Diagnostic Codes 5024, 5206, 5207 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2003, July 2004, 
April 2007, and May 2008; rating decisions in March 2004, 
September 2004, February 2008; and statements of the case in 
June 2004, March 2005, June 2005, and March 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The VA obtained medical examinations in relation 
to the claim for an increased rating for an elbow disability, 
and the claims of service connection herein decided.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss and arthritis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Lumbar Spine, Cervical Spine, Bilateral Leg, and Bilateral 
Hip Conditions

The Veteran contends that he currently suffers from cervical 
and lumbar spine disabilities, as well as bilateral leg and 
hip conditions, which were incurred in a motor vehicle 
accident in September 1967, and aggravated by a falling 
incident in September 1971.
	
The service treatment records show that the Veteran was 
involved in a motor vehicle accident in September 1967.  
Reportedly, the Veteran's vehicle was hit from behind by 
another vehicle and the Veteran was thrown from the car.  He 
incurred lacerations in the right forehead and left thigh, 
along with multiple abrasions of the left thigh.  A clinical 
treatment note dated 17 days after the accident noted that 
the Veteran was well.  A March 1968 medical report reiterated 
that the Veteran suffered multiple abrasions and contusions 
in the September 1967 motor vehicle accident, and he was 
hospitalized for one day.  In October 1968 the Veteran was 
treated for complaints of pain and a grating sensation in the 
elbow following the September 1967 motor vehicle accident.  
In February 1971, the Veteran complained of bilateral calf 
and knee pain for 10 days.  In September 1971, the Veteran 
fell down a stairway and incurred a contusion of the sacrum.  
X-rays of the sacrum were negative for fracture.  On 
separation from service in May 1972, the examiner noted a 
history of an motor vehicle accident in 1967, along with an 
injury to the right elbow.  The Veteran also reported a 
history of swollen or painful joints, leg cramps, broken 
bones, and arthritis.  

After service, a February 1973 work record reflects that the 
Veteran was dispensed medication for back, neck, and leg 
complaints due to an injury incurred in the military.  A 
private treatment report in March 1973 shows that the Veteran 
was seen for chronic pain in the low back and for hip 
distress.  Symptoms reported were low back pain, neck pain, 
and numbness and stiffness in the upper and lower 
extremities.  The Veteran related a gradual onset of the 
conditions since an automobile accident in 1967, and a slip 
and fall injury in 1971.  X-rays of the lumbar spine revealed 
some evidence of spondylosis and degenerative changes at L3-
4, bilateral spondylosis at L4-5 and L5-S1, and a subtle 
central posterior degenerative disc bulges at L4-5 and L5-S1.  
A surgical evaluation was recommended.  The impression was 
traumatic arthritis, degenerative joint disease at L3-4, L4-
5, L5-S1, with radicular symptoms and bilateral facet 
spondylosis.  

Treatment records starting in 1998 show continued treatment 
for the back, neck, and legs, with a history significant for 
a motor vehicle accident in 1967 and subsequent back 
injuries.  

In September 1998, the Veteran was seen for low back pain 
with right L5, S1 radicular symptoms.  A history of a back 
injury in August 1998 was noted.  

A March 1999 employer's first report of injury shows that the 
Veteran reported back strain after he stepped off a sidewalk 
wrong and injured his back.  An October 1999 private medical 
record shows treatment for low back and right hip pain 
following a March 1999 incident where the Veteran pulled his 
hip.  A July 1999 EMG revealed mild nerve root compression at 
the L5 level, along with an affected  sensory nerve in the 
left thigh region causing sensory deficit in the lateral 
aspect of the left thigh.  A September 1999 clinical 
treatment note contained complaints of low back and right hip 
pain. 

In October 2002 the Veteran was seen for severe lumbar 
radiculopathy with spinal stenosis and chronic low back pain.  
The clinician noted a history of a motor vehicle accident in 
1967.  In December 2002, the Veteran complained of back pain, 
neck stiffness, pain in the right hip, and bilateral leg pain 
and tingling, for 35 years.  Dr. W.C. noted a history of an 
automobile accident in 1967 and trauma to the lower back and 
tailbone in 1971.  A May 2003 treatment note reflects 
findings of chronic degenerative disc disease of the cervical 
and lumbar spine, along with L5 radiculopathy, denervation 
L4-5, and spondylosis at left C7-8 and right C5-6.  It was 
noted that the Veteran's conditions were not work related.  

On VA spine examination in November 2003, the Veteran 
complained of back pain since the in-service automobile 
accident where he was thrown out of the car and subsequent 
re-injury to his back in September 1971.  X-rays of the 
lumbar spine showed minor abnormality.  An MRI of the spine 
revealed slight degenerative changes in the facets of the 
lower lumbar spine.  The examiner diagnosed contusion of the 
lumbar spine, and degenerative disease of the lumbar spine 
with chronic pain.  The examiner opined that it was less 
likely than not that the Veteran's current pain was due to 
what appeared to be a contusion of the sacrum in 1971.

In July 2004 a private physician, Dr. W.C., noted that the 
Veteran suffered severe injuries in service, to include back 
trauma, in an automobile accident and a falling incident in 
1971.  Dr. W.C. indicated that the Veteran had positive 
bilateral straight leg raising, L5-S1 compression, and 
possible degenerative disc disease of the lumbar spine 
resulting in nerve root compression accompanied by sensory 
loss, which Dr. W.C. attributed to the in-service injuries.  
Dr. W.C. stated that it was more likely than not that those 
conditions were the direct result of the injuries incurred in 
active duty.  Dr. W.C. opined that the Veteran was not 
employable due to those disabilities.

A December 2004 VA treatment record contained a history of 
chronic low back pain since an auto accident in 1967, with 
subsequent aggravation of the injuries in 1971, and most 
recently in 2001.  

In support of his claims, in 2004, the Veteran submitted a 
witness statement from his former spouse who reported 
witnessing the Veteran's 1967 motor vehicle accident, which 
she stated caused very traumatic injuries to the Veteran.  
She related that upon discharge from service, the Veteran 
sought medical treatment for chronic back pain.  His current 
spouse also submitted a statement that described the 
Veteran's continued problems with chronic leg, back, neck, 
and hip pain since she had first met him in 1975.  

On VA examination in February 2005, the Veteran complained of 
pain in the cervical spine, right upper extremity and elbow, 
both wrists, and the lumbosacral spine.  He attributed the 
symptoms to the September 1967 motor vehicle accident and the 
1971 falling incident.  Following an examination of the 
Veteran, the examiner noted the following impression:  status 
post-motor vehicle accident, active duty Air Force in 
September 1967, with continuing pain since that time and 
presently totally disabled; status post-re-injury in service 
on a slip and fall incident causing persistent and constant 
coccydynia that aggravated the other injuries and; high grade 
limitations in the range of motion of the lumbar spine.  The 
examiner opined that more likely than not the Veteran's 
current problems were not only etiologically related to the 
Veteran's in-service motor vehicle accident and the fall on 
his tailbone, but that the problems were directly related to 
the in-service injuries.  

In May 2005 the VA examiner who prepared the February 2005 VA 
examination report prepared an addendum that included the 
following diagnoses:  chronic pain, involuntary high grade 
paraspinous spasms, and bulging L4-L5 discs as documented in 
2003, degenerative joint changes and mild thecal indentation; 
and lumbar osteophytes.  The examiner concluded that having 
reviewed the Veteran's claims file made him feel more 
strongly that the Veteran's pain problems, which were 
apparently permanently and completely disabling, were the 
result of the late residuals of the in-service injuries.  

In a notarized statement in October 2006, the Veteran's 
mother stated that she visited the Veteran in the hospital 
following the in service 1967 motor vehicle accident.  She 
described the Veteran as having facial lacerations, multiple 
bruises and lacerations from broken glass all over the body, 
loose front teeth, and bloody cut gums, among other injuries. 

An August 2006 medical report shows a diagnosis of spinal 
stenosis of the cervical spine.  May 2007 X-rays of the 
cervical spine revealed probable minimal degenerative disc 
disease at C4-5 and C5-6, along with a suggestion of a 
minimal narrowing of the left neural foramina at C4-5 and C5-
6.  In April 2007, a private clinician noted chronic leg pain 
and episodes of lower extremity paralysis.  The clinician 
found that the Veteran's complaints of burning pain the 
parasacral area suggested that some damage to dorsal rami 
nerve roots may have been incurred during the in-service 
motor vehicle accident.  In December 2007, a diagnosis of 
right sacroiliac joint disease status post-trauma was noted.  
June 2007 X-rays of the pelvis revealed degenerative changes 
and bony spurring with a small amount of subchondral edema 
involving the inferior portion of the SI joint.  

In February 2009, having reviewed the service treatment 
records and post-service medical evidence, to include the 
February 2005 VA examination report, a private physician 
opined that that it was more likely than not that the 
Veteran's medical conditions, to include degenerative disc 
disease of the cervical and lumbar spines, bilateral leg pain 
with cramps and tingling, and bilateral hip injury with 
sacroiliac pathology, were directly related to the injuries 
incurred in September 1967 and September 1971.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency, a legal concept determining whether 
testimony may be heard and considered, and credibility, a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  That would include weighing 
the absence of contemporary medical evidence against lay 
statements.

Where symptomatology is observable and identifiable by lay 
people and is capable of lay observation, a Veteran's lay 
testimony regarding that symptomatology in service represents 
competent evidence.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, noting that sometimes a 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Once evidence is determined to be competent, the 
Board must determine whether that evidence is also credible.  
Layno v. Brown, 6 Vet. App. 465 (1994).

The service treatment records show that the Veteran was 
involved in a motor vehicle accident in September 1967 and as 
a result, incurred multiple abrasions and contusions, to 
include of the left thigh.  Additionally, complaints of pain 
in the knees and calves were documented in February 1971, and 
in September 1971 the Veteran incurred a contusion of the 
sacrum.  On separation from service the Veteran gave a 
history of swollen or painful joints, leg cramps, broken 
bones, and arthritis.  However, the separation examination 
report was negative for any findings attributable to the 
neck, back, hips, or legs.  On the basis of the service 
treatment records, cervical and lumbar spine disabilities, 
and a bilateral leg and hip condition were not affirmatively 
shown during service and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.

Nevertheless the Veteran is competent to describe symptoms of 
injuries incurred in service, to include pain, but as the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic condition of the neck, back, hips or legs, and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claims under 38 C.F.R. § 3.303(b).

After service, within one year of discharge from active duty, 
the Veteran was treated for back, neck, hip, and leg 
conditions.  X-rays of the lumbar spine revealed some 
evidence of spondylosis and degenerative changes at L3-4, 
bilateral spondylosis at L4-5 and L5-S1, and a subtle central 
posterior degenerative disc bulges at L4-5 and L5-S1.  A 
surgical evaluation was recommended.  The impression was 
traumatic arthritis, degenerative joint disease at L3-4, L4-
5, L5-S1, with radicular symptoms and bilateral facet 
spondylosis.  At the time, the Veteran reported a gradual 
onset of the conditions since an automobile accident in 1967, 
and a slip and fall injury in 1971.

Treatment records starting in 1998, show continued treatment 
for the back, neck, hips, and legs.  While the records show 
that the Veteran injured his back in 1998, the records 
reflect a history of multiple injuries dating back to the in-
service motor vehicle accident in 1967, and the September 
1971 falling incident.  

Significantly, the competent medical evidence associates the 
Veteran's current lumbar spine, cervical spine, bilateral 
leg, and hip disabilities to service.  While the VA examiner 
in November 2003 opined that it was less likely than not that 
the Veteran's current back pain complaints were due to what 
appeared to be a contusion of the sacrum in 1971, the 
examiner did not provide any further opinion addressing 
whether the Veteran's conditions were due to the documented 
September 1967 motor vehicle accident.  Additionally, at the 
time of the November 2003 examination, medical records, to 
include service treatment records and the medical treatment 
records dated in 1973, had not been associated with the 
claims file, thus the examiner's opinion was not based on a 
full review of the record.   

Moreover, the record contains competent medical evidence that 
etiologically links the Veteran's disabilities to service.  
In July 2004 Dr. W.C. opined that it was more likely than not 
that the Veteran's conditions, identified as a lumbar spine 
disability and bilateral leg condition, were the direct 
result of the injuries incurred in active duty.  On VA 
examination in February 2005, and in an addendum prepared in 
May 2005, following a review of the Veteran's claims file, a 
VA examiner concluded that the Veteran's lumbar spine 
disability and chronic pain problems were the result of the 
late residuals of the in-service injuries.  In April 2007, a 
private clinician noted chronic that the Veteran's complaints 
of leg pain, episodes of lower extremity paralysis, and 
burning pain in the parasacral area suggested that some 
damage to dorsal rami nerve roots may have been incurred 
during the in-service motor vehicle accident.  Finally, in 
February 2009, having reviewed the service treatment records 
and post-service medical evidence, to include the February 
2005 VA examination report, a private physician opined that 
that it was more likely than not that the Veteran's medical 
conditions, to include degenerative disc disease of the 
cervical and lumbar spines, bilateral leg pain with cramps 
and tingling, and bilateral hip injury with sacroiliac 
pathology, were directly related to the injuries incurred in 
September 1967 and September 1971.  As service connection may 
be granted for any disease first diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes a link to service, and as the 
competent evidence of record favors the claims, service 
connection for cervical and lumbar spine disabilities, as 
well as bilateral leg and hip conditions, is established 
under 38 C.F.R. § 3.303(d).  

The Board further finds that with respect to the Veteran's 
complaints of pain, cramps, tingling, and numbness of the 
lower extremities, there is competent medical evidence that 
the condition is diagnosed as radiculopathy as a result of 
the lumbar spine disability.  Therefore, the Board concludes 
that service connection is also warranted for the 
radiculopathy of the lower extremities on a secondary to the 
service-connected lumbar spine condition.  38 C.F.R. § 3.310.

The Veteran was involved in a motor vehicle accident in 
September 1967 and subsequently in September 1971, he 
incurred a contusion of the sacrum.  Within one year of 
discharge from service the Veteran was treated for back, 
neck, hip and leg conditions that were etiologically linked 
to the automobile accident in 1967, and a slip and fall 
injury in 1971.  He has been diagnosed with disabilities of 
the cervical spine, lumbar spine, hips, and legs.  The Board 
finds that the Veteran's reports of ongoing pain in the neck, 
back, hips, and legs since service are credible.  His reports 
have been consistent and are adequately supported by medical 
evidence of record.  And the competent medical evidence of 
record etiologically links the Veteran's neck, back, 
bilateral hip, and leg disabilities to service, the Board 
finds that the evidence is at least in equipoise regarding 
whether the Veteran's disabilities were incurred during his 
service.  Therefore, reasonable doubt will be resolved in the 
Veteran's favor and the Board finds that the a lumbar spine 
disability, a cervical spine disability, a bilateral hip 
disability, and bilateral leg disabilities of radiculopathy 
were incurred during his service or are the result of an 
injury incurred during his service.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facial Scars

The Veteran contends that he currently has facial scars 
incurred in a motor vehicle accident in September 1967.

The service treatment document a motor vehicle accident in 
September 1967, with lacerations of the face.  On separation 
from service scars of the face were not noted.  However, at 
the February 2009 personal hearing the Veteran demonstrated a 
thin scar extending from the right nostril to the top of the 
lip, as well as linear scars over the right and left 
eyebrows, and he provided credible testimony that the scars 
were incurred in service and had been present since service.  
The Board finds that his testimony regarding the presence of 
the scars since service is credible and consistent with the 
service medical records regarding the lacerations on his 
face.  Therefore, reasonable doubt will be resolved in the 
Veteran's favor and the Board finds that the scars of the 
face were incurred during his service.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lacerations of the face were noted in service following the 
September 1967 motor vehicle accident.  He currently has 
scars on his face and has indicated that the scars are 
residuals of lacerations to the face incurred during the 
automobile accident in service.  A scar is a disorder is a 
disorder capable of lay diagnosis by an individual such as 
the Veteran.  The skin alteration may be observed by a lay 
person and thus the Veteran's testimony is competent and 
credible able lay evidence.  Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  Therefore, the Veteran's assertions are of 
high probative value.  As the service treatment records 
document lacerations of the face following the September 1967 
motor vehicle accident, and the Veteran is competent to 
testify that his current facial scars resulted from the in-
service motor vehicle accident, and because of the 
credibility of his assertions, the Board finds that service 
connection for facial scars is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that 
pre-existed service and was aggravated by service.  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
conditions recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity in service.  Paulson v. Brown, 
7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(presumption of aggravation created by 38 C.F.R. § 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228 (1991).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service separation form shows that his military 
occupational specialty was aircraft maintenance technician.  

On audiological testing in June 1966 at entrance to service, 
the puretone thresholds in decibels at the tested frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the right ear were -5, 
-5, 0, and 45, respectively; and in the left ear were 5, -5, 
0 and -5, respectively.  In February 1971 the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 5, 5, 15, 
and 20, respectively; and in the left ear were 5, 5, 5, and 
5, respectively.  On separation from service the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 5, 5, 25, 
and 60, respectively; and in the left ear were 5, 10, 15, and 
15, respectively.

On VA examination in November 2003, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 20, 25, 35, and 70, and 
in the left ear were 5, 10, 20, and 15.  Bilateral speech 
recognition was 96 percent.  The diagnosis was sensorineural 
hearing loss.  The examiner opined that right ear hearing 
loss preexisted service and was not aggravated by it.  

In this case, the Veteran's entrance examination report, 
dated in June 1966, showed that the Veteran had loss of 
hearing acuity to 45 decibels at 4000 Hertz in his right ear.  
That reading meets the requirements for hearing loss to be 
considered a disability under 38 C.F.R. § 3.385 and support a 
finding that he had pre-existing hearing loss at the time he 
entered into military service.  Accordingly, the Board finds 
that right ear hearing loss disability was noted at entrance 
into service, and the presumption of soundness does not 
apply.  38 U.S.C.A. § 1111.

Audiometric testing conducted upon discharge from service 
reflect that his right ear  hearing loss increased in 
severity to 60 decibels at 4000 Hertz.  The November 2003 VA 
audiological examination revealed findings that were worse 
still.  While the examiner opined that the Veteran's 
preexisting right ear hearing loss was not further aggravated 
or worsened by military noise exposure, the examiner did not 
provide a rationale for that opinion.  Specifically, the 
examiner did not provide a specific finding that the increase 
in hearing loss was due to the natural progress of the 
condition.  In short, the examiner presented no findings that 
might serve to rebut the presumption of aggravation where, as 
here, the Veteran's pre-service disability underwent an 
increase in severity during service.

The objective medical evidence reflects pre-service right ear 
hearing loss and an increase in hearing loss during and since 
service, combined with the absence of a specific finding that 
such increase in hearing loss is due to the natural progress 
of the disability.  Therefore, the Board finds that the 
Veteran's pre-service bilateral hearing loss was aggravated 
by his service.  Accordingly, service connection for right 
ear hearing loss is granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss

The Veteran contends that he developed hearing loss in the 
left ear as due to excessive noise exposure during the 
performance of his in-service duties as an aircraft 
maintenance technician.  

The service treatment records contain no complaint, history, 
finding, or diagnosis of left ear hearing loss.  On the basis 
of the service medical records left ear hearing loss 
disability was not affirmatively shown to be present during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Although the service medical records do not document hearing 
loss, the Veteran is competent to describe exposure to loud 
noises as an aircraft maintenance technician, which is 
consistent with the circumstances and conditions of his 
service.  

One of the requirements for a finding of service connection 
is that the Veteran have the current claimed disability.  38 
C.F.R. § 3.385.  Post-service, the VA audiological 
examination findings November 2003, fall short of those 
thresholds for the left ear.  Without some showing of a 
current hearing loss disability in the left ear as defined by 
VA regulations, entitlement to service connection for left 
ear hearing loss is not possible.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 
(1999).

The Board acknowledges that the Veteran has been diagnosed as 
having reduction in auditory discrimination in the left ear, 
however, because there is no medical evidence that the 
Veteran's left ear hearing loss originated in service, and 
the objectively measured decibel levels and speech 
recognition percentage do not meet the minimum criteria for a 
hearing loss disability in the left ear as defined by the 
applicable regulation, service connection for hearing loss of 
the left ear is not warranted.  The Veteran's impaired 
hearing in the left ear is not considered to be a disability 
because the auditory thresholds in the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is less than 40 decibels; 
the auditory thresholds for the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are less than 26 decibels; and 
speech recognition scores using the Maryland CNC Test are 
more than 94 percent.  38 C.F.R. § 3.385.

While the Veteran is competent to state whether he noticed 
some hearing loss over the years, he is not competent to 
opine whether he had a hearing loss disability at any point 
in time, as defined by the applicable VA regulation.  38 
C.F.R. § 3.385; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds the preponderance of the 
evidence is against the claim for service connection for left 
ear hearing loss.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b).

Right Elbow Contusion 

The Veteran contends that he is entitled to a higher rating 
for the right elbow contusion.  

The Veteran injured his right elbow in the September 1967 
motor vehicle accident.  A March 2004 rating decision granted 
service connection for a right elbow contusion and assigned a 
disability rating of 10 percent under Diagnostic Code 5024.  
38 C.F.R. § 4.71a.  The Veteran disagreed with the 10 percent 
disability rating and appealed that decision.  The Veteran is 
right arm dominant.  38 C.F.R. § 4.69.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

When rating musculoskeletal disabilities, VA must consider a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups or with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 should only be considered in conjunction with a 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The Veteran's right elbow contusion is currently rated as 10 
percent disabling under Diagnostic Code 5024.  A disability 
under Diagnostic Code 5024 is rated the same as degenerative 
arthritis.  Degenerative arthritis is rated on limitation of 
motion of the affected joint.  Limitation of the elbow is 
rated under Diagnostic Codes 5206 and 5207.

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.  Under Diagnostic Code 5206, the criterion for a 10 
percent rating is flexion limited to 100 degrees.  Under 
Diagnostic Code 5207, the criterion for a 10 percent rating 
is extension limited to 45 degrees.  The criterion for a 20 
percent rating is extension limited to 75 degrees.  Under 
Diagnostic Code 5208, when flexion is limited to 100 degrees 
and extension is limited to 45 degrees a 20 percent rating is 
assigned.

On VA spine examination in November 2003, the Veteran 
reported right elbow pain since an in-service automobile 
accident in September 1971.  On examination, there was some 
tenderness on palpitation with 125 degrees of flexion, zero 
degrees of extension, and 90 degrees of pronation and 
supination.  Grip strength was weak compared with the left 
hand.  X-rays of the right elbow revealed no abnormalities.  
The examiner diagnosed contusion of the right elbow. 

In January 2005, the Veteran testified that his elbow had 
become increasingly stiffer and locked up rendering him 
unable to perform any pulling motion without pain.  

On VA examination in March 2007, the Veteran complained of 
pain in the elbow increased by repetitive motion.  He treated 
the pain with medication.  The Veteran reported decreased 
endurance and inability to do any type of repetitive work or 
heavy lifting.  On examination there was mild tenderness on 
palpitation of the joint with no redness or effusion.  
Flexion was to 130 degrees, extension was to zero degrees 
with minimal pain, and supination and pronation was to 90 
degrees.  The grip strength from the right hand and forearm 
was decreased by at least 50 percent as compared to the left.  
There was no change in range of motion, coordination, 
fatigue, endurance, or pain level, with repetitive motion.  
The diagnosis was contusion of the right elbow, chronic pain, 
decreased strength in the right elbow and chronic bursitis in 
the right elbow.  

At the February 2009 hearing, the Veteran testified that the 
right elbow disability required him to use a brace.  

The Veteran's right elbow flexion is limited at most to 125 
degrees, and he has full extension of the elbow.  With 
flexion limited to 125 degrees, the criterion for a separate 
rating under Diagnostic Code 5206, flexion limited to 100 
degrees, is not demonstrated.  As he has full extension of 
the right elbow, the criterion, extension limited to 45 
degrees, for a separate rating under Diagnostic 5207 is not 
demonstrated.  The Board has considered functional loss due 
to pain and painful movement, however the evidence does not 
show a level of pain that would result in limitation to the 
level required to assign the next higher rating or to create 
a disability more nearly approximating the criteria for the 
next higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As neither flexion limited to 100 degrees nor extension 
limited to 45 degrees is demonstrated, the criteria for a 20 
percent rating under Diagnostic Code 5208 have not been met.

As the criteria for a higher rating or a separate rating for 
a right elbow have not been demonstrated, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disability are inadequate.  38 C.F.R. § 3.321(b)(1).  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here the rating criteria for the right elbow disability, 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  To the extent that the Veteran reports interference 
with employment due to the right elbow contusion, the effect 
on industrial capability is not, in and of itself, of such 
significance as to warrant referral for consideration of a 
compensable evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. 
Peake, 22 Vet. App. 111 (2008).  And there is no evidence 
that the Veteran has other symptomatology pertaining to the 
contusion of the right elbow, which is not addressed in the 
rating criteria.  Therefore, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required.  38 C.F.R.  § 3.321(b)(1).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, claimed as arthritis and back pain is granted. 

Service connection for degenerative disc disease of the 
cervical spine claimed as arthritis and neck pain is granted.

Service connection for bilateral leg pain with cramps and 
tingling is granted.

Service connection for a bilateral hip injury with sacroiliac 
joint pathology is granted.

Service connection for facial scars is granted.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

An initial rating higher than 10 percent for a right elbow 
contusion is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that a claimed disability may be associated with 
in-service injuries for the purposes of requiring a VA 
examination).

The Veteran contends that he incurred dental trauma to teeth 
8 and 9 during a September 1967 motor vehicle accident.  He 
stated that he was ejected from his vehicle head first 
through the windshield, which knocked his two front teeth 
loose and the trauma eventually caused the teeth to decay and 
become capped.  The service treatment records show that in 
January 1969, the Veteran was treated for gingivitis 
affecting tooth 9.  In February 1970, caries were filled in 
teeth 8 and 9.  Post-service medical evidence documented 
treatment in 1996.  In a sworn statement in October 2006, the 
Veteran's mother described trauma to the Veteran's front 
teeth following the motor vehicle accident.  The Board, 
therefore, finds that a VA examination is necessary to 
determine whether in-service trauma damaged teeth 8 and 9 or 
caused teeth 8 and 9 to decay and require post-service 
medical treatment. 

The Veteran contends that he currently suffers from tinnitus 
due to excessive noise exposure during the performance of his 
in-service duties as an aircraft maintenance technician.  The 
service treatment records show that in February 1969, the 
Veteran was treated for mild otitis externa.  The service 
treatment records, to include the separation examination 
report, contain no complaints, history, or findings 
consistent with tinnitus.  However, it is possible that the 
Veteran suffered head trauma during the September 1967 motor 
vehicle accident.  Additionally, the Veteran has reported two 
incidents where he became exposed to rapid pressurization 
while inside an aircraft, which reportedly injured his ears 
and caused his ears and nose to bleed.  While a VA examiner 
in November 2003 opined that the Veteran's tinnitus was less 
likely than not related to service, the examiner did not 
comment on whether tinnitus may have been caused by trauma 
incurred in the September 1967 motor vehicle accident.  The 
Board concludes an examination is needed to address whether 
the Veteran's tinnitus was caused by trauma incurred in the 
September 1967 motor vehicle accident, an ear infection, two 
incidents of rapid pressurization inside an aircraft, or 
noise exposure while working in the flight line during active 
duty.

The Veteran claims service connection for tendonitis and 
bursitis of the lower back, legs and hips as a result of the 
September 1967 motor vehicle accident and the September 1971 
falling incident.  While the medical evidence contains a 
diagnosis of trochanteric bursitis in January 2000, the 
record is not clear as to the areas or joints the Veteran 
claims are affected with tendonitis or bursitis.  The Board 
finds that an examination could clarify whether the Veteran 
has tendonitis or bursitis, which joints are affected, and 
whether any tendonitis or bursitis is due to his service.

The Veteran contends that he developed urinary incontinence 
as a result of trauma incurred in the September 1967 motor 
vehicle accident.  Clinical treatment records in February 
1998 show that the Veteran reported a history of several 
traumatic injuries to the back and loss of bladder control 
associated with increased numbness of the left thigh.  In 
July 1999, Dr. W.C. expressed the opinion that the Veteran's 
urinary incontinence was probably neurologically related.  As 
this decision grants service connection for the Veteran's 
lumbar spine disability and the bilateral leg condition and 
there is a possibility that incontinence may be a 
neurological manifestation of the service-connected 
disabilities, a VA examination is necessary.  

Additionally, the Veteran claims entitlement to service 
connection for scars of the of the right or left leg and hip.  
The service treatment records show that the Veteran incurred 
lacerations and multiple abrasions in the left thigh as a 
result of the motor vehicle accident in September 1967.  The 
Veteran has not been afforded a VA examination to evaluate 
any scars that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dental 
examination to determine the nature and 
etiology of any dental disorders of teeth 
8 or 9.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that post-service 
treatment for teeth 8 and 9, to include 
treatment for caries and capping, was due 
to trauma incurred in the September 1967 
motor vehicle incident or whether any 
dental disability of teeth 8 or 9 is the 
result of the Veteran's service or his 
automobile accident during service.  Any 
indicated studies should be performed. 

2.  Schedule the Veteran for an 
audiological examination to determine the 
nature and etiology of his tinnitus.  The 
examiner should review the claims folder 
and note that review in the examination 
report.  The examiner should provide a 
complete rationale for any opinion 
provided.  The examiner should provide an 
opinion as to whether is it at least as 
likely as not (50 percent probability or 
greater) that the tinnitus is causally 
related to his period of active service, 
including duties as an aircraft 
maintenance mechanic, exposure to rapid 
pressurization inside an aircraft, trauma 
incurred in the September 1967 motor 
vehicle accident, or an ear infection.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently present bursitis 
or tendonitis of the legs, low back or 
hips.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examiner is asked 
to determine the whether the Veteran 
currently suffers from bursitis or 
tendonitis of the legs, low back, or hips, 
and if so, to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any tendonitis or bursitis of the legs, 
low back, or hips is due to trauma 
incurred in the September 1967 motor 
vehicle incident, or the falling incident 
in September 1971.  

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently present urinary 
incontinence.  The examiner should review 
the claims folder and note that review in 
the examination report.  The examiner 
should provide a complete rationale for 
any opinion provided.  The examiner is 
asked to identify the etiology for the 
Veteran's urinary incontinence and provide 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any urinary incontinence is 
related to the service-connected lumbar 
spine disability or is otherwise related 
to the Veteran's service.  

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any scars that may be present 
on the Veteran's right or left leg and 
hip.  The examiner should review the 
claims folder and note that review in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examiner is asked 
to identify any scars that may be present 
on the Veteran's legs or hips and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current scars of the 
legs or hips are related to his service, 
including the September 1967 motor vehicle 
accident.  

6.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


